United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 98-3833
                               ___________

Mickey McWhirter,                    *
                                     *
             Appellee,               *
                                     *
      v.                             *
                                     *
Sgt. Percy Sargent, Cummins Unit,    *
Arkansas Department of Correction;   *
Keith Day, CO-I, Cummins Unit,       *
Arkansas Department of Correction,   *
                                     *
             Appellants,             * Appeal from the United States
                                     * District Court for the
S. Miller, CO-I, Cummins Unit,       * Eastern District of Arkansas.
Arkansas Department of Correction;   *
Murphy, CO-I, Cummins Unit,          * [UNPUBLISHED]
Arkansas Department of Correction;   *
M. D. Reed, Warden, Arkansas         *
Department of Correction,            *
                                     *
             Defendants,             *
                                     *
D. W. Tate, Captain, Arkansas        *
Department of Correction,            *
                                     *
             Appellant.              *
                                ___________

                       Submitted: March 18, 1999
                           Filed: April 13, 1999
                                ___________
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Three correctional officers in the Arkansas Department of Correction bring this
interlocutory appeal from the district court's1 order denying their motion for summary
judgment on the grounds of qualified immunity, in Mickey McWhirter’s lawsuit
against them under 42 U.S.C. § 1983. Having carefully reviewed the record and the
parties’ submissions, we conclude that this appeal raises issues of “evidence
sufficiency,” and that the fact-based qualified-immunity decision here is not
appropriate for interlocutory appeal. See Behrens v. Pelletier, 516 U.S. 299, 312-13
(1996); Johnson v. Jones, 515 U.S. 304, 313 (1995); Woolfolk v. Smith, 81 F.3d 741,
743 (8th Cir. 1996) (per curiam). Accordingly, we dismiss this appeal for lack of
jurisdiction. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-